Case: 20-60645     Document: 00515875239         Page: 1     Date Filed: 05/25/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          May 25, 2021
                                  No. 20-60645                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jimmie Terrell Harrison,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:18-CR-98-1


   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          Jimmie Terrell Harrison, federal prisoner # 20912-043, pleaded guilty
   to possession, with intent to distribute, more than 50 grams of
   methamphetamine, in violation of 21 U.S.C. § 841(a)(1). He was sentenced
   to, inter alia, 240-months’ imprisonment, a term below the advisory


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60645      Document: 00515875239          Page: 2   Date Filed: 05/25/2021




                                    No. 20-60645


   Sentencing Guidelines range. Harrison, proceeding pro se, challenges the
   district court’s denial of his motion for a sentence reduction (seeking
   compassionate release) pursuant to 18 U.S.C. § 3582(c)(1)(A), asserting the
   court failed to consider all of the 18 U.S.C. § 3553(a) sentencing factors. (To
   the extent Harrison claims he is being subjected to a cruel and unusual
   punishment in violation of the Eighth Amendment and that COVID-19 has
   stopped all programming, vocational training, other needed treatment, and
   employment within the prison, we need not reach these claims, because the
   court properly disposed of the sentence-reduction motion after considering
   the § 3553(a) factors.)
          A district court’s denying a § 3582(c)(1)(A) motion is reviewed for an
   abuse of discretion. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
   2020). A district court may reduce a defendant’s sentence, after considering
   the applicable § 3553(a) factors, if “extraordinary and compelling reasons
   warrant such a reduction”. 18 U.S.C. § 3582(c)(1)(A)(i).
          Despite Harrison’s assertions to the contrary, the court properly
   considered the applicable § 3553(a) factors. It explicitly considered: the
   seriousness of Harrison’s offense; his criminal history, including a prior
   felony conviction for the sale of a controlled substance; the need to promote
   respect for the law; the need to provide just punishment; and the need for
   specific and general deterrence. See 18 U.S.C. § 3553(a)(1), (2). Moreover,
   the court noted: Harrison received a below-Guidelines sentence; he had
   served less than ten percent of his sentence; and he was in possession of a
   dangerous firearm at the time of his arrest. Because the court did not rely on
   an impermissible, or fail to consider a relevant, sentencing factor, it did not
   abuse its discretion in denying the motion. See Gall v. United States, 552 U.S.
   38, 51 (2007); United States v. Jones, 980 F.3d 1098, 1114 (6th Cir. 2020).
          AFFIRMED.




                                         2